Case 3:20-mj-00562-BN Document9 Filed 06/10/20 Pag

NORTHERN DISTRICT OF TEXAS
FILED

 

 

JUN 10 2020
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS | (75

 

 

 

 

DALLAS DIVISION By US. Wt Ki COURT
i.

 

 

UNITED STATES OF AMERICA §
§
Vv. § Case No. 3:20-mj-00562-BN
§
PHILIP RUSSELL ARCHIBALD (1) §
DETENTION ORDER

Before the court is the government’s motion to detain the defendant pending further
proceedings. After consultation with counsel, the defendant knowingly and voluntarily waived
the right to a hearing on the motion at this time, subject to any reservation of rights on the waiver

form. The government’s motion for detention is therefore GRANTED.

The defendant is committed to the custody of the Attorney General or a designated
representative for confinement in a corrections facility separate, to the extent practicable, from
persons awaiting or serving sentences or held in custody pending appeal. The defendant must be
afforded a reasonable opportunity to consult privately with defense counsel. On order of a United
States Court or on request of an attorney for the Government, the person in charge of the
corrections facility must deliver the defendant to the United States Marshal for appearance in

connection with court proceedings

SO ORDERED this June 10, 2020.

 

 

REBECCA RUTHERFQ@RD
UNITED STATES MAGISTRATE JUDGE
